UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6804



KADIM ALI,

                                               Plaintiff - Appellant,

          versus


RICHARD LANHAM, as an individual and in his
official capacity as The Commissioner of
Corrections, Address Unknown; LLOYD L. WATERS,
as an individual and in his official capacity
as Warden of Maryland Correctional Institu-
tion-Hagerstown; DIRECTOR OF PUBLIC SAFETY AND
CORRECTIONAL SERVICES, as an individual,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-98-1035-WMN)


Submitted:   August 27, 1998             Decided:   September 18, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kadim Ali, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order dismissing his

claim for damages and injunctive relief under 42 U.S.C. § 1983

(1994). We have reviewed the record and the district court’s opin-

ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Ali v. Lanham, No. CA-98-1035-WMN

(May 5, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2